TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 7, 2016



                                     NO. 03-15-00295-CV


                                  Gerald Kostecka, Appellant

                                                v.

              Smokey Mo’s Franchise, LLC d/b/a Smokey Mo’s BBQ, Appellee




        APPEAL FROM 26TH DISTRICT COURT OF WILLIAMSON COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND SHANNON*
         REVERSED AND REMANDED -- OPINION BY JUSTICE SHANNON




This is an appeal from the judgment signed by the district court on February 13, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the district court’s judgment. Therefore, the Court reverses the district court’s judgment and

remands the cause to the district court. The appellee shall pay all costs relating to this appeal,

both in this Court and the court below.



* Before Bob E. Shannon, Chief Justice (retired), Third Court of Appeals, sitting by assignment.
See Tex. Gov’t Code § 74.003(b).